DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 12/20/2020 and 03/24/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
The IDS submitted contains over 45 pages of references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu et al. (US 9,627,221) in view of Lu et al. (US 2017/0294499).
Regarding claim 1, Zaitsu et al. teach a method of depositing an oxide film (silicon oxide; col. 6, line 61-62) on a template (patterned recess; col. 2, lines 8-9) for patterning in semiconductor fabrication (col. 2, lines 7-20), comprising steps of: (i) providing a template (patterned recess; col. 2, lines 8-9) having patterned structures (patterned recess; col. 2, lines 8-9) thereon in a reaction space (reaction chamber; col. 2, line 10), wherein the patterned structures are constituted by a photoresist (col. 6, lines 64-65); (ia) selecting nitrogen gas (selecting nitrogen gas as one of the embodiments of the inert gas; Table 1, col. 9, lines 51-54) as a single carrier gas and also as a single dilution gas (nitrogen gas, as a single gas, can be selected as the inert gas as disclosed in col. 9, lines 51-54, and the inert gas is used as a carrier gas and a dilution gas as disclosed in the 3rd and 4th rows of the left column of Table 1) for depositing an oxide film (the dielectric layer which can be silicon oxide; col. 5, lines 62-65, col. 6, lines 61-62); and (ii) depositing an oxide film (the dielectric layer which can be silicon oxide; col. 5, lines 62-65, col. 
Zaitsu et al. do not teach a photoresist is polymer resist and/or carbon hard mask, or an organic material, wherein: a ratio of flow rate of oxidizing gas used in step (ii) to flow rate of the carrier and dilution gases used in step (ii) is about 4/100 to about 30/100; and in a PEALD cycle used in step (ii), a duration of applying RF power to the reaction space is 0.2 seconds or less, and RF power applied to the reaction space is 0.07 W/cm2 or less per area of a substrate on which the template is formed.
Zaitsu et al. teach wherein: a ratio of flow rate of oxidizing gas (reactant gas) used in step (ii) (Table 1, which can be applied to nitrogen gas) to flow rate of the carrier and dilution gases used in step (ii) (Table 1) is 5/100 to 100/100 for the carrier gas and 5/100 to 200/100 for the dilution gas (according to a flow rate of reactant gas of 100-1000 sccm, a flow rate of carrier gas of 1000-2000 sccm, and a flow rate of dilution gas 500 to 2000 sccm; Table 1)  which overlaps the claimed range of about 4/100 to about 30/100, that establishes the prima facie case of obviousness (MPEP 2144.05); and in a PEALD cycle used in step (ii) (Table 1, which can be 2 to 2.83 W/cm2 (corresponding to a power of 25 to 2000 W on a 300-mm diameter wafer of an area of 707 cm2; Table 1, which can be applied to nitrogen gas) per area of a substrate (300-mm diameter wafer; Table 1) on which the template (patterned recess; col. 2, lines 8-9) is formed (see Fig. 5A) which overlapped the claimed range of 0.07 W/cm2 or less, that establishes a prima facie case of obviousness (MPEP 2144.05).
In the same field of endeavor of semiconductor manufacturing, Lu et al. teach a photoresist is polymer resist and/or carbon hard mask, or an organic material (polymer resist; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zaitsu et al. and Lu et al. and to use polymer resist as taught by Lu et al., because Zaitsu et al. teach using photoresist for patterned structures (col. 6, lines 64-65) and Lu et al. teach that polymer resist is a common material for the photoresist ([0033]). 
Regarding claim 3, Zaitsu et al. teach the method according to claim 1, wherein in step (ii) (process (i); col. 2, lines 9-12), the carrier gas and the dilution gas consist essentially of nitrogen gas (inert gas such as nitrogen gas; Table 1, col. 9, lines 51-54).
Regarding claim 4
Regarding claim 6, Zaitsu et al. teach the method according to claim 1, wherein an oxidizing gas (reactant gas; Table 1) used in step (ii) (Table 1) is one or more gases selected from the group consisting of O2, N2O, NO, NO2, CO, and CO2 (O2, CO2, N2O; Table 1).
Regarding claim 7, Zaitsu et al. teach the method according to claim 6, wherein the oxidizing gas (reactant gas; Table 1) is continuously supplied to the reaction space (reaction chamber; col. 9, lines 13-14) throughout step (ii) (Table 1) at a flow rate of 10 sccm to 1000 sccm (100 to 1000 sccm).
Regarding claim 11, Zaitsu et al. teach the method according to claim 1, wherein a precursor (Bis-Diethyl-Amino-Silane; Table 1) used in step (ii) (Table 1) contains silicon or a metal (silicon).
Regarding claim 12, Zaitsu et al. teach the method according to claim 11, wherein the oxide film (the dielectric layer which can be silicon oxide; col. 5, lines 62-65, col. 6, lines 61-62) formed in step (ii) (Table 1) is constituted by silicon oxide or metal oxide (silicon oxide).
Claims 2 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu et al. and Lu et al. as applied to claim 1 above, and further in view of Oka et al. (US 2010/0255218).
Regarding claim 2, Zaitsu et al. teach further comprising, after step (ii) (process (i); col. 2, lines 9-12), a step of: (iii) etching the oxide film-covered template (process (ii); col. 2, lines 12-20) to remove an unwanted portion of the oxide film (the dielectric layer which can be silicon oxide) so as to form spacers (col. 8, line 65, col. 12, lines 43-47) for use in spacer-based patterning (double pattering process using spacers; col. 12, lines 43-47).
Zaitsu et al. do not teach remove an unwanted portion of the patterned structures so as to form vertical spacers isolated from each other.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zaitsu et al., Lu et al. and Oka et al. and to use spacer pattering process as taught by Oka et al., because Zaitsu et al. teach using spacer pattering process (col. 12, lines 43-47) without giving all the details and Oka et al. teach the details of the spacer pattering process (Figs. 4A-4F). 
Regarding claim 15, Zaitsu et al. teach the method according to claim 2, wherein the spacer-based patterning is spacer-defined double patterning (double pattering process using spacers; col. 12, lines 43-47).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Only issues related to the last office action are discussed in the following.
On pages 4 of Applicant's Response, section 1), Applicant argues that the rejections on ranges are inappropriate based on the statement in MPEP 2131.03: “If the prior art disclosure does not disclose a claimed range with "sufficient specificity" to anticipate a claimed invention, any evidence of unexpected results within the narrow range may render the claims unobvious. See MPEP § 716.02et seq.”.
The Examiner respectfully disagrees with Applicant's argument, because Applicant’s using personal interpretation on a single paragraph in the section of MPEP 2131.03 and ignoring unexpected results within the narrow range may render the claims unobvious” in MPEP 2131.03.  Applicant is advised to follow the clear guidelines in MPEP 2144.05 to overcome the rejections. 
On pages 4-5 of Applicant's Response, section 2), Applicant argues that the rejection on the range of duration of applying RF power is inappropriate due to no specificity and narrow overlapping between Zaitsu’s range and the claimed range.
The Examiner respectfully disagrees with Applicant's argument, because the examiner’s rejection on the range of duration of applying RF power is based on MPEP 2144.05 and is appropriate.  The overlapping of ranges between Zaitsu’s range and the claimed range establishes a prima facie case of obviousness according to MPEP 2144.05.  Applicant is advised to follow the guidelines in MPEP 2144.05 to overcome the rejections.
On page 5 of Applicant's Response, section 3), regarding the range of duration of applying RF power, Applicant argues that Fig. 6 shows the unexpected results by showing a narrow range.
The Examiner respectfully disagrees with Applicant's argument, because the guidelines in MPEP regarding unexpected results require Applicant to show the criticality of the claimed range (MPEP 2144.05 III) by comparing a sufficient number of tests both inside and outside the claimed range (MPEP 716.02(d) II).  Claim 1 is claiming nitrogen gas as the single carrier gas and the single dilution gas (based on “selecting nitrogen gas as a single carrier gas and also as a 
On page 5 of Applicant's Response, section 4), Applicant argues on the new limitation “(1a) selecting nitrogen gas as a single carrier gas and also as a single dilution gas for depositing an oxide film”.
The new limitation is anticipated by Zaitsu as shown in the rejections above.  Please see the rejections above for details.
On pages 5-6 of Applicant's Response, section 5), Applicant argues that the rejection on the range of RF power applied to the reaction space is inappropriate due to no specificity and narrow overlapping between Zaitsu’s range and the claimed range.
The Examiner respectfully disagrees with Applicant's argument, because the examiner’s rejection on the range of RF power applied to the reaction space is based on MPEP 2144.05 and is appropriate.  The overlapping of ranges between Zaitsu’s range and the claimed range establishes a prima facie case of obviousness according to MPEP 2144.05.  Applicant is advised to follow the guidelines in MPEP 2144.05 to overcome the rejections.
On page 6 of Applicant's Response, section 6), regarding the range of RF power applied to the reaction space, Applicant argues that Fig. 4 shows the unexpected results by showing a narrow range.
The Examiner respectfully disagrees with Applicant's argument, because the guidelines in MPEP regarding unexpected results require Applicant to show the criticality of the claimed range (MPEP 2144.05 III) by comparing a sufficient number of tests both inside and outside the claimed range (MPEP 716.02(d) II).  Claim 1 is claiming nitrogen gas as the single carrier gas 
On page 7 of Applicant's Response, Applicant argues that Zaitsu does not teach a combination of an RF duration of 0.2 seconds or less, an RF power of 0.07 W/cm2 or less, and use of N2 as a carrier gas and a dilution gas.
The Examiner respectfully disagrees with Applicant's argument, because Zaitsu establishes a prima facie case of obviousness against the current application.  Zaitsu teaches “selecting nitrogen gas (selecting nitrogen gas as one of the embodiments of the inert gas; Table 1, col. 9, lines 51-54) as a single carrier gas and also as a single dilution gas (nitrogen gas, as a single gas, can be selected as the inert gas as disclosed in col. 9, lines 51-54, and the inert gas is used as a carrier gas and a dilution gas as disclosed in the 3rd and 4th rows of the left column of Table 1)” recited in the rejections above.  Zaitsu teaches a range of RF duration and a range of RF power overlapping the claimed ranges of RF duration and RF power respectively, that establishes a prima facie case of obviousness according to MPEP 2144.05.  Thus Zaitsu’ reference establishes a solid 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/3/2021